 Case 1:20-cv-00323-LY Document 89-5 Filed 04/18/20 Page 1 of 5




EXHIBIT 24
             Case 1:20-cv-00323-LY Document 89-5 Filed 04/18/20 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 PLANNED PARENTHOOD CENTER FOR
 CHOICE, et al.,

         Plaintiffs,

         v.                                                           No. 1:20-cv-00323

 GREG ABBOTT, in his official capacity as
 Governor of Texas, et al.,

         Defendants.

                   DECLARATION OF CURTIS BOYD IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

I, CURTIS BOYD, declare as follows:

        1.       I am an owner of Southwestern Women’s Surgery Center (“Southwestern”) in

Dallas, a plaintiff in this lawsuit. I also own Southwestern Women’s Options (“Women’s

Options”), a healthcare facility in Albuquerque, New Mexico that provides abortion care. I submit

this declaration in support of Plaintiffs’ request for a preliminary injunction, which seeks to enjoin

the March 22, 2019 Executive Order No. GA-09 as interpreted by the Texas Attorney General on

March 23, 2020 to ban all previability abortion procedures in the state except where immediately

necessary to protect the life or health of a patient.

        2.       Since the Executive Order was interpreted to bar most abortion services in Texas

on March 23, abortion care has been inaccessible to many patients in Texas. Given how many

patients seek abortion in Texas, thousands of patients have been thrown into uncertainty by the

Order. At times, since the Order went into effect, abortion has only been available in Texas in

medical emergencies; at other times, medication abortion and/or procedural abortion in certain

circumstances where a patient is on the cusp of the legal limit in Texas have also been allowed.

                                                   1
             Case 1:20-cv-00323-LY Document 89-5 Filed 04/18/20 Page 3 of 5




        3.       Southwestern provides abortion services through 21 weeks, 6 days of pregnancy. It

has a well-equipped facility, expert staff, and, presently, patients desperate for care, which we are

forbidden to provide.

        4.       Because we routinely provide individual counseling for all patients, we are privy to

their thoughts and feelings as they decide to continue or end a pregnancy. Our patients take the

responsibilities of parenthood seriously. The majority already have one or more children, so they

consider the welfare of their existing family in making decisions about their current pregnancy.

Those who do not yet have children hope to one day—but not now. They may believe they are too

young to parent, not yet independent from their own parents, not in a stable relationship, or not

financially able to support themselves and a child at this time. Whatever their reason, their choice

is valid and essential to their ability to chart their own course in life.

        5.       Our patients have almost uniformly given the decision to have an abortion

extensive, careful thought. Most have talked their situation over with the important people in their

life—whether a husband, partner, parent(s), close relative(s), or friend(s).

        6.       Since March 23, due to the extraordinary number of patients who cannot be seen in

Texas under the Executive Order, Women’s Options has received unprecedented demand for care

from patients traveling from Texas. It is hard to adequately describe the desperation of these Texas

patients.

        7.       It is not unusual for Women’s Options to provide services to patients traveling from

other states, including Texas. We also receive referrals from providers in Texas for patients who

cannot be seen in Texas for one reason or another.




                                                    2
              Case 1:20-cv-00323-LY Document 89-5 Filed 04/18/20 Page 4 of 5




         8.       Since March 23, we have seen more than double our typical amount of Texas

patients, either referred to us by a physician or calling independently because of the Executive

Order.

         9.       At this time of year, our clinic typically has a one week wait time between a patient

calling or being referred to the clinic, and the patient’s appointment for an abortion. As of April

13, 2020, given the influx of patients from other states, including Texas, the wait time for an

abortion appointment at the Albuquerque facility is at least 4 weeks.

         10.      We are scheduling appointments for Texas patients who, after desperately trying to

get in to see us for care, are ultimately unable to navigate the challenges of traveling to us during

the pandemic. Each time Texas shuts down abortion services, Southwestern refers patients out of

state. Only a small percentage of those women are ultimately able to take time away from work,

find childcare, have transportation to make the trip, and access to money to pay the additional costs

of travel. Most of our patients face these challenges under the best of circumstances, but these

challenges are exponentially increased during the COVID-19 pandemic.

         11.      In the face of COVID-19 and its associated, additional health and financial risks for

all people, and pregnant women in particular, our patients are in even greater need of safe, timely

abortion care. They are experiencing high levels of stress and fear around traveling during the

pandemic, caring for their families given that so many people are out of work and relying on

dwindling resources, and being forced to remain pregnant against their wishes during this public

health emergency.

         12.      To deny patients care, to force them to travel out of state, or to needlessly delay

care, especially in this uncertain time, is simply cruel.




                                                    3
         Case 1:20-cv-00323-LY Document 89-5 Filed 04/18/20 Page 5 of 5




       13.     We are trying to accommodate as many of these Texas patients in Albuquerque as

possible. But, we can only see a small fraction. The clinics to which Southwestern refers, including

Women’s Options, are simply overwhelmed with requests from Texas women and often unable to

meet the sudden increase in need for timely care.

       14.     The Texas women we do see at Women’s Options are incredibly grateful. They

express that we “saved” them or families; that they don’t know “what they would have done” if

we hadn’t helped them. We are incredibly disheartened about the circumstances that these patients

have had to navigate during this already difficult public health crisis. I do not understand how

forcing patients to remain pregnant during this time in any way helps to reduce people traveling

from home, observe COVID-19 guidance, or preserve capacity of the healthcare system. Rather,

it seems that the Order actually undermines all of those goals. Women who remain pregnant only

require increasingly involved healthcare, to say nothing of the incredible harm done to women

forced to continue pregnancies against their will during the pandemic.


I declare under penalty of perjury that the foregoing is true and correct.




                                                      ______________________________
                                                             Curtis Boyd
Executed April 15, 2020




                                                  4
